Citation Nr: 0019151	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1, 1972 to March 
28, 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

As a preliminary matter, the Board observes that a Board 
decision in this matter was entered in January 1999.  The 
Board has since vacated the January 1999 decision due to a 
violation of the veteran's due process rights.  In April 
2000, the veteran's attorney submitted additional evidence to 
the Board in the form of a private medical report.  
Generally, any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a Supplemental Statement of the Case, unless the veteran 
waives this procedural right.  See 38 C.F.R. § 20.1304(c) 
(1999).  In the present case, the additional evidence appears 
to have been received without a waiver of RO consideration.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

The RO should review all evidence 
submitted by the veteran subsequent to 
the issuance of the May 1996 Statement of 
the Case and readjudicate whether such 
evidence constitutes new and material 
evidence for entitlement to service 
connection for a psychiatric disability.  
If the benefit sought is not granted, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case which addresses this evidence, and 
be afforded the appropriate period of 
time within which to respond before the 
record is returned to the Board for 
further review.  The veteran and his 
attorney should be advised by letter when 
the case is being returned to the Board 
and of the time limit for submitting 
additional evidence.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran unless he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


